DETAILED ACTION
This is responsive to the application filed 05 February 2020.
Claims 1-20 are pending and considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryu et al. (US PGPub 2010/0268538).
Claim 1:
Ryu discloses a device comprising: 
an output device configured to output content requested by a user (“At operation S150, the controller 250 may generate a voice responsive to the input voice”, [0095], see also, “outputs the responsive voice generated in the operation S150”, [0097]); 
image input unit” item 260, see also “image input unit 260, which receives an image of a user, may include a camera, a camcorder or etc”, [0081]); 
a microphone configured to acquire a voice signal corresponding to voice content uttered by the user (Fig. 4, “voice input unit” item 210, see also “voice input unit 110 may include a microphone or the like”, [0041]); and 
a processor configured to: determine a characteristic of the user based on at least one of the outputted content, the image, or the voice signal (“the controller 250 determines characteristics of a user based on the input voice”, [0089], see also, “the controller 250 determines the characteristics such as the sex and/or age of a user by comparing the user's image input through the image input unit 260”, [0084]), and recognize the voice content uttered by the user through a voice recognition mode corresponding to the determined characteristic of the user (“the controller 250 recognizes the input voice received in the operation S110, based on the user's characteristics”, [0093], see also, “the user's command based on the voice is identified in consideration of the characteristics of the user according to sex and/or age, so that voice recognition can be improved in accuracy”, [0065]).
Claim 2:
Ryu discloses the device of claim 1, wherein the characteristic of the user includes at least one of gender of the user or an age group of the user ([0010]).
Claim 4:
Ryu discloses the device of claim 1, wherein the processor is configured to determine the characteristic of the user based on at least one of a characteristic of a 
Claim 5:
Ryu discloses the device of claim 1, wherein the processor is configured to determine the characteristic of the user based on at least one of a frequency characteristic of the voice signal, a signal intensity of the voice signal, or an utterance characteristic associated with recognition of the voice content ([0011]).
Claim 16:
Ryu discloses a method of managing a device, the method comprising:
outputting content to a user (“At operation S150, the controller 250 may generate a voice responsive to the input voice”, [0095], see also, “outputs the responsive voice generated in the operation S150”, [0097]); 
acquiring an image of the user (Fig. 4, “image input unit” item 260, see also “image input unit 260, which receives an image of a user, may include a camera, a camcorder or etc”, [0081]); 
acquiring a voice signal including voice content uttered by the user (Fig. 4, “voice input unit” item 210, see also “voice input unit 110 may include a microphone or the like”, [0041]); 
determining a characteristic of the user including at least one of a gender of the user or an age group of the user based on at least one of the content, the image or the voice signal (“the controller 250 determines characteristics of a user based on the input voice”, [0089], see also, “the controller 250 determines the characteristics such as the sex and/or age of a user by comparing the user's image input through the image input unit 260”, [0084]); and 
recognizing the voice content uttered by the user using a voice recognition mode corresponding to the determined characteristic of the user (“the controller 250 recognizes the input voice received in the operation S110, based on the user's characteristics”, [0093], see also, “the user's command based on the voice is identified in consideration of the characteristics of the user according to sex and/or age, so that voice recognition can be improved in accuracy”, [0065]).
Claim 17:
Ryu discloses the method of claim 16, wherein determining the characteristic of the user includes at least one of: determining the characteristic of the user from at least one of a name of the content, a category of the content, age limit information for the content, or user statistics of the content; determining the characteristic of the user based on at least one of an attribute of a body of the user in the image or an attribute of a clothing item worn by the user in the image ([0083]); or determining the characteristic of the user based on at least one of a frequency characteristic of voice signal, a signal intensity of the voice signal or an utterance characteristic based on recognition of the voice content ([0011]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (US PGPub 2010/0268538) in view of Matthews et al. (US PGPub 2020/0395021).
Claim 3:
Ryu discloses the device of claim 1, but does not explicitly disclose wherein the processor is configured to determine the characteristic of the user based on at least one of a name of the outputted content, a category of the outputted content, age limit information of the outputted content, or user statistics of the outputted content.
In a system outputting content requested by a user and determining a characteristic of the user, Matthews discloses determining the characteristic of the user based on at least one of a name of the outputted content, a category of the outputted content, age limit information of the outputted content, or user statistics of the outputted content (“The media guidance application may, in order to determine which child spoke the command, identify “Avatar” as the media asset requested. The media guidance application may compare the characteristics of the movie “Avatar” with preferred media characteristics of each child (e.g., obtained from their respective profile), and, based on that information, determine that the older child is the one that spoke the command.”, [0003]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have combined the references to yield the predictable result of determining the characteristic of Ryu’s user based on at least one of a name of the outputted content, a category of the outputted content, age limit .

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (US PGPub 2010/0268538) in view of Connell II et al. (US PGPub 2016/0140964).
Claim 10:
Ryu discloses the device of claim 1, but does not explicitly disclose the device further comprising a communication interface configured to connect to a server located remotely from the device, wherein the processor is configured to: transmit information associated with at least one of the content, the image, or the voice signal to the server; acquire data identifying the determined characteristic of the user from the server; and set the voice recognition mode corresponding to the acquired data from the server. 
	In a similar system determining characteristic of a user and set the voice recognition mode corresponding to the acquired data, Connell, II teaches a device comprising a communication interface configured to connect to a server located remotely from the device (“Computer system/server 412 may be practiced in distributed cloud computing environments where tasks are performed by remote processing devices that are linked through a communications network”, [0047]), wherein the processor is configured to: transmit information associated with at least one of the content, the image, or the voice signal to the server; acquire data identifying the determined characteristic of the user from the server; and set the voice recognition mode corresponding to the acquired data from the server (“Speech recognition system 100 receives a speech input 102 for processing by a speech adaptation module 104. Speech adaptation module 104 is represented by the dashed-lined box in FIG. 1. Speech adaptation module 104 comprises localizing a speaker (of the speech input 102) at step 106, obtaining non-acoustic data using one or more non-acoustic sensors at step 108, analyzing the speaker at step 110 and adjusting the speech recognition model at step 112 based on the results of steps 106, 108 and 110 … All modules can be integrated within a single system or within multiple systems which may be remotely located”, [0023], see also “computer readable program instructions may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer and partly on a remote computer or entirely on the remote computer or server”, [0040]. Note that information associated with at least one of the content, the image, or the voice signal has to be transmitted to the server in order to be processed at the server).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have combined the references to yield the predictable result of transmitting information associated with Ryu’s at least one of the content, the image, or the voice signal to a server; acquiring data identifying the determined characteristic of the user from the server; and setting the voice recognition mode corresponding to the acquired data from the server in order to take advantage of distributed processing where the computing prowess of servers may be harnessed to perform processes requiring heavy computations (see Connell, II, (0047)). 
Claim 11:
At operation S150, the controller 250 may generate a voice responsive to the input voice”, [0095], see also, “outputs the responsive voice generated in the operation S150”, [0097]); and a processor configured to: receive at least one of information about content outputted to the user, an image of the user, or a voice signal including the voice content of the user (Fig. 4, “image input unit” item 260, see also “image input unit 260, which receives an image of a user, may include a camera, a camcorder or etc”, [0081]); determine a characteristic of the user based on at least one of the information about the content, the image, or the voice signal (“the controller 250 determines characteristics of a user based on the input voice”, [0089], see also, “the controller 250 determines the characteristics such as the sex and/or age of a user by comparing the user's image input through the image input unit 260”, [0084]); and recognize the voice content of the user through a voice recognition mode corresponding to the determine characteristic, wherein the determined characteristic of the user includes at least one of gender of the user or an age group of the user (“the controller 250 recognizes the input voice received in the operation S110, based on the user's characteristics”, [0093], see also, “the user's command based on the voice is identified in consideration of the characteristics of the user according to sex and/or age, so that voice recognition can be improved in accuracy”, [0065]).
Ryu does not explicitly disclose a server comprising: a communication interface configured to connect to the device and a processor configured to: receive, via the communication interface, at least one of the information about content outputted to the 
In a similar system determining characteristic of a user and set the voice recognition mode corresponding to the acquired data, Connell, II teaches a device comprising a communication interface configured to connect to a server located remotely from the device (“Computer system/server 412 may be practiced in distributed cloud computing environments where tasks are performed by remote processing devices that are linked through a communications network”, [0047]), wherein the processor is configured to: receive, via the communication interface, at least one of the information about content outputted to the user, an image of the user, or a voice signal including the voice content of the user from the device; and perform the character determination and the voice recognition (“Speech recognition system 100 receives a speech input 102 for processing by a speech adaptation module 104. Speech adaptation module 104 is represented by the dashed-lined box in FIG. 1. Speech adaptation module 104 comprises localizing a speaker (of the speech input 102) at step 106, obtaining non-acoustic data using one or more non-acoustic sensors at step 108, analyzing the speaker at step 110 and adjusting the speech recognition model at step 112 based on the results of steps 106, 108 and 110 … All modules can be integrated within a single system or within multiple systems which may be remotely located”, [0023], see also “computer readable program instructions may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer and partly on a remote computer or entirely on the remote computer or server”, [0040]. Note that information associated with at least one of the 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have combined the references to yield the predictable result of providing a server comprising: a communication interface configured to connect to Ryu’s device and a processor configured to: receive, via the communication interface, at least one of the information about content outputted to the user, an image of the user, or a voice signal including the voice content of the user from the device; and perform Ryu’s character determination and voice recognition in order to take advantage of distributed processing where the computing prowess of servers may be harnessed to perform processes requiring heavy computations (see Connell, II, (0047)). 
Claim 12:
Ryu in view of Connell, II discloses the server of claim 11, wherein: the processor, when determining the characteristic of the user based on the information about the content, is further configured to determine the characteristic of the user based on at least one of a name of the content, a category of the content, age limit information of the content, or user statistics of the content, the processor, when determining the characteristic of the user based on the image of the user, is further configured to determine the characteristic of the user based on at least one of a physical characteristic of the user in the image or a characteristic of clothes worn by the user in in the image (Ryu, [0083]), and the processor, when determining the characteristic of the user based on the voice signal, is further configured to determine the characteristic .

Allowable Subject Matter
Claims 6-9, 13-15 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record, individually or in combination, does not disclose wherein the processor is configured to set the voice recognition mode to a child-voice recognition mode when the determined characteristic of the user is associated with a child, and wherein a child-voice recognition mode, set when the determined characteristic of the user is associated with a child, uses a voice input waiting time that is more than that used in a default voice recognition mode as claimed, or
wherein recognizing the voice content includes: the first recognition mode, set when the determined characteristic of the user corresponds to at least one of a particular age group or a particular gender, having a voice input waiting time that is more than that of a second voice recognition mode that is used when the determined characteristic of the user does not correspond to the at least one of the particular age group or the particular gender; and recognizing the voice content uttered by the user based on the first voice recognition mode.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Anders et al. (US PGPub 2019/0325864) discloses a system for enabling an automated assistant to adjust its behavior depending on a detected age range and/or “vocabulary level” of a user who is engaging with the automated assistant. In various implementations, data indicative of a user's utterance may be used to estimate one or more of the user's age range and/or vocabulary level. The estimated age range/vocabulary level may be used to influence various aspects of a data processing pipeline employed by an automated assistant.
Kim (US PGPub 2015/0081288) discloses a speech recognition device comprising: a communication module receiving speech data corresponding to speech input from a speech recognition terminal and multi-sensor data corresponding to input environment of the speech; a model selection module selecting a language and acoustic model corresponding to the multi-sensor data among a plurality of language and acoustic models classified according to the speech input environment on the basis of previous multi-sensor data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G NEWAY whose telephone number is (571)270-1058. The examiner can normally be reached Monday-Friday 9:00am-5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G NEWAY/Primary Examiner, Art Unit 2657